Citation Nr: 0602684	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  96-29 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected major depression.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to April 
1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision issued 
by the RO.  

In a January 2003 decision, the Board increased the 
evaluation for the veteran's service-connected depression 
from 30 percent to 50 percent.  

In a March 2003 rating decision, the RO effectuated this 
grant as of February 1994, the date of receipt of the 
veteran's claim.  

Subsequently, the veteran appealed the Board's decision to 
the extent that an evaluation in excess of 50 percent had not 
been granted.  

In an April 2005 Memorandum Decision, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
decision insofar as an evaluation in excess of 50 percent had 
not been granted and remanded this matter to the Board for 
further consideration.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board, in the January 2003 decision, determined that an 
evaluation of 50 percent was warranted for the veteran's 
major depression in view of recent VA examination findings, 
including a February 2000 report containing a Global 
Assessment of Functioning (GAF) score of 55.  

The Board noted that this score was indicative of no more 
than moderate impairment and was consistent with a 50 percent 
evaluation.  

In the April 2005 decision, however, the Court indicated that 
other evidence had been rejected by the Board without 
sufficient reasons and bases.  

Specifically, the Court noted a March 1996 VA examination 
finding that the veteran was "in no way able to engage in 
meaningful employment or be a member of the external work 
force."  

The Court indicated that the Board had not analyzed the 
relationship between this evidence and its conclusion by 
discussing the credibility and probative value of the 
evidence.  

In view of the Court's decision and the fact that it has been 
approximately six years since the veteran's last VA 
psychiatric examination, the Board finds that the Court's 
concerns about the severity of the veteran's major depression 
and its effect on his employability can only be 
satisfactorily addressed through a new psychiatric 
examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to send a letter to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002), the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The veteran should then be afforded a 
VA examination to address the current 
extent of his service-connected major 
depression.  The examiner must review the 
claims file in conjunction with the 
examination.  Based on the examination 
findings and the claims file review, the 
examiner should provide a diagnosis and a 
GAF score for the veteran's disorder.  
The examiner should also discuss the 
effect of the veteran's major depression 
on his employability and provide an 
opinion as to whether this disorder 
renders him demonstrably unable to obtain 
or retain employment.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typed report.  

3.  Then, the RO should readjudicate the 
veteran's claim for increase.  If the 
determination of this claim remains less 
than fully favorable, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an appropriate opportunity to 
respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


 
 
 
 


